10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 2:21-cv-00631 Document 1-1 Filed 05/12/21 Page 1 of 15

IN THE SUPERIOR COURT FOR THE STATE OF WASHINGTON.
IN AND FOR THE COUNTY OF KING :

NICOLE TOKARSKI, on behalf of herself and
all others similarly situated, NO.

Plaintiff, CLASS ACTION COMPLAINT

MED-DATA, INC.,

Defendant.

 

 

 

Plaintiff Nicole Tokarski, individually and on behalf of the proposed class, brings this

action against Defendant Med-Data, Inc., and submits her Class Action Complaint as follows:

INTRODUCTION

1. Plaintiff brings this action against Med-Data for its failure to protect her
sensitive personal information, including health information, and the sensitive personal
information, including health information, of others similarly situated, and for its failure to
timely advise Plaintiff and others similarly situated of a data breach which occurred over the
span of approximately 10 months. Med-Data had access to such sensitive information through

contracts it had with healthcare providers.

TERRELL MARSHALL Law Group PLLC
936 Narth 34th Street, Sulte 300
Seattle, Washington 98103-2869

CLASS ACTION COMPLAINT - 1 TEL. 206.816.6603 » FAX 206.319.5450

www. terrellmarshall.com

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Case 2:21-cv-00631 Document 1-1 Filed 05/12/21 Page 2 of 15

PARTIES
2. Plaintiff is a resident of Yellowstone County, Montana.
3. Med-Data is a for-profit corporation organized under the laws of Washington

with offices in Bellevue, WA, with its principal! place of business in Texas.
JURISDICTION & VENUE
4. This Court has jurisdiction pursuant to RCW 2.08.010 because Plaintiff seeks
damages in excess of three hundred dollars and as an action to enforce the Consumer
Protection Act under RCW 19.86.090.
5. Venue is proper in King County pursuant to RCW 4.12.025 because Defendant

is located in and transacts business in King County.

COMMON ALLEGATIONS

6. On March 31, 2021, Med-Data sent a letter to Plaintiff advising her of a “data
security incident” (the Data Breach) which may have impacted her sensitive personal
information, including health information. Med-Data received this sensitive personal
information from a health care provider in Yellowstone County, Montana. Med-Data provides
revenue cycle services to health care providers and in so doing performs services under a
contract between health care providers and their patients.

7. According to Med-Data’s letter, on December 10, 2020, an independent
journalist informed Med-Data that some data related to its business had been uploaded to a
public facing website. On December 14, 2020, the journalist provided to Med-Data a link to
the website, after which Med-Data launched an internal investigation. The investigation
reportedly revealed that an employee of Med-Data, while employed by Med-Data, had saved
business files on the website sometime between December 2018 and September 2019. Med-
Data claimed that the files were removed from the website on December 17, 2020.

8. According to Med-Data’s letter, Med-Data hired cybersecurity specialists to

assist in the review of the files to determine what information was included. On February 5,

TERRELL MARSHALL LAW GROUP PLLC
936 North 34th Street, Suite 300
Seattle, Washington 98103-8869

CLASS ACTION COMPLAINT - 2 TEL, 206,816.6603 * FAX 206.319.5450

wwaw.terrellmarshall.com

 
10
11
12

14
15
16
17
18
19
20
21
22
23
24
25

26

 

Case 2:21-cv-00631 Document 1-1 Filed 05/12/21 Page 3 of 15

2021, the cybersecurity specialists completed their review and provided Med-Data a list of
impacted individuals. The investigation determined that Plaintiff's sensitive personal
information may have been impacted by the Data Breach, including Plaintiff's name, physical
address, date of birth, health conditions, diagnoses, claims information, dates of service, and
subscriber identification (which may have included Plaintiff’s social security number).

9, Although Med-Data did not identify the website to Plaintiff in its letter, Plaintiff
is informed and believes that the website was GitHub Arctic Code Vault, which is an open-
source, public data repository.

10. Upon information and belief, Med-Data notified Plaintiff's health care provider
of the Data Breach on February 8, 2021.

11. Upon information and belief, Med-Data did not inform the Department of
Public Health & Human Services and the affected patients of the Data Breach until March 31,
2021.

12. It is unknown why Med-Data did not immediately contact Plaintiff and others
similarly situated to advise them of the Data Breach. .

13. Med-Data was aware, or reasonably should have been aware, that a patient’s
sensitive personal information is of significant value to those who would use it for wrongful
purposes.

14. Personal health information is especially valuable on the black market and
companies that store large amounts of this information are prime targets of cyber criminals
who seek to obtain this information.

15. A“cyber black market” exists in which criminals openly post stolen social
security numbers and other personal information on multiple underground websites on the
Dark Web. Identity thieves can use sensitive personal information, such as that of Plaintiff

and others similarly situated, to perpetrate a variety of crimes.

TERRELL MARSHALL Law Group PLLC
936 North 34th Streat, Suite 300
Seattle, Washington 98103-8859

CLASS ACTION COMPLAINT - 3 TEL. 206.816.6603 + FAX 206.319.5450

wianw.terrellmarshall.cam

 
10
1.
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

Case 2:21-cv-00631 Document 1-1 Filed 05/12/21 Page 4 of 15

16. Personal health information can be used not only to commit identity theft {like
opening new credit accounts or filing false tax returns), but also to commit medical identity
theft and fraud like stealing prescription drugs or creating false medical IDs. Medical data is
particularly valuable because unlike financial information—like credit card numbers—which
can often be quickly changed, medical data is static.

17. The ramifications of Med-Data’s failure to keep the affected patients’ sensitive
personal information secure are long lasting and severe. Once sensitive personal information
is stolen, fraudulent use of that information and damage to the affected patients may

continue for years. As explained by the Federal Trade Commission:

Medical ID thieves may use your identity to get treatment — even surgery — or
to bilk insurers by making false claims. Repairing damage to your good name
and credit record can be difficult enough, but medical ID theft can have other
serious consequences. If a scammer gets treatment in your name, that person’s
health problems could become a part of your medical record. it could affect
your ability to get medical care and insurance benefits and could even affect
decisions made by doctors treating you later on. The scammer’s unpaid medical
debts also could end up on your credit report.?

Also, as reported by CreditCards.com:

The Ponemon Institute found that 36 percent of medical ID theft victims pay to
resolve the issue, and their out-of-pocket costs average nearly $19,000. Even if
you don’t end up paying out of pocket, such usage can wreak havoc on both
medical and credit records, and clearing that up is a time-consuming headache.
That’s because medical records are scattered. Unlike personal financial
information, which is consolidated and protected by credit bureaus, bits of
your medica! records end up in every doctor's office and hospital you check

 

1 Federal Trade Commission, Medical ID Theft: Health Information for Older People, available
at www.consumer.ftc.gov/articles/0326-medical-id-theft-health-information-older-people
{accessed November 8, 2019).

TERRELL MARSHALL LAW GROUP PLLC
936 North 34th Street, Suite 300
Seattle, Washington 98103-8869

CLASS ACTION COMPLAINT - 4 TEL, 206.816.6603 « FAX 206.319.5450

www. terrellmarshatl.com

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:21-cv-00631 Document 1-1 Filed 05/12/21 Page 5 of 15

into, every pharmacy that fills a prescription and every facility that processes
payments for those transactions.”

18. According to Med-Data’s letter, Med-Data is offering affected patients 12
months of identity theft protection services. Such an offer is inadequate to protect Plaintiff

and others similarly situated.

CLASS ACTION ALLEGATIONS
19, Plaintiff brings this lawsuit as a class action on her own behalf and on behalf of
all other persons similarly situated as members of the proposed Class, pursuant to Federal
Rules of Civil Procedure 23(a} and (b){3), and/or (b)(1), (b)(2), and/or (c)(4). This action
satisfies the numerosity, commonality, typicality, predominance, and superiority
requirements.

20, The proposed Class is defined as:

All persons whose personal information was compromised
as a result of the breach of Med-Data’s electronic
information systems.

Plaintiff reserves the right to modify, change, or expand the Class definition, including
proposing subclasses, based on discovery and further investigation.

NUMEROSITY AND ASCERTAINABILITY

21. The size of the Class cannot yet be estimated with reasonable precision, but
based on the size of Med-Data and because the breach is reported to have affected patients
across the country, the number is great enough that joinder is impracticable.

22. The disposition of the Class members’ claims in a single action will provide

substantial benefits to all parties and to the Court.

 

2 Cathleen McCarthy, CreditCards.com, How to Spot and Prevent Medical Identity Theft,
available at www.creditcards.com/credit-card-news/spot-prevent-medical-identity-theft-
1282.php {accessed November 8, 2019).

TERRELL MARSHALL Law Group PLLC
936 North 34th Street, Suite 300
Seattle, Washington 98103-8869

CLASS ACTION COMPLAINT - 5 TEL, 206.816.6603 « FAX 206.319.5450

wiww. terrellmarshall.com

 
10
11
12
13
14

16
17
18
19
20
21
22
23
24
25

26

 

Case 2:21-cv-00631 Document 1-1 Filed 05/12/21 Page 6 of 15

23. The Class members are readily ascertainable from information and records in
the possession, custody, or control of Med-Data. Notice of this action can be readily provided
to the Class.

TYPICALITY

24. Plaintiff's claims are typical of the claims of all Class members in that the

sensitive personal information of the representative Plaintiff, like that of all Class members,

was compromised in the Data Breach.

ADEQUACY OF REPRESENTATION

 

25. Plaintiff is a member of the proposed Class and will fairly and adequately
represent and protect its interests. Plaintiff's counsel are competent and experienced in class
action and privacy litigation and will pursue this action vigorously. Plaintiff has no interests

contrary to or in conflict with the interests of the other Class members.

PREDOMINANCE OF COMMON ISSUES

26. Common questions of law and fact exist as to all members of the Class and
predominate over any questions solely affecting individual Class members. Among the
questions of law and fact common to the Class are:

a. Whether Med-Data had a duty to implement reasonable cyber security
measures to protect Plaintiff and Class members’ sensitive, personal information and to
promptly alert them if such information was compromised;

b, Whether Med-Data breached its duties by failing to take reasonable
precautions to protect Plaintiff's and Class members’ sensitive personal information;

c, Whether Med-Data acted negligently by failing to implement

reasonable data security practices and procedures;

TERRELL MARSHALL LAW GROUP PLLC
936 North 24th Street, Sulte 300
Seattle, Washington 98163-8869

CLASS ACTION COMPLAINT - 6 TEL. 206.816.6603 » FAX 206,319,5450

www.terrellmarshall.carn

 
10
Ti
12
13

14

16
17
18
19
20
21
22
23
24.
29

26

 

Case 2:21-cv-00631 Document 1-1 Filed 05/12/21 Page 7 of 15

d. Whether Med-Data violated RCW 19.255.010{1) by failing to promptly
notify Plaintiff and Class members that their sensitive personal information had been
compromised in the Data Breach; and

8. Whether Med-Data’s failures to implement reasonable data security
practices and procedures and to timely notify Plaintiff and Class members of the Data Breach

violates Washington’s Consumer Protection Act, RCW 19.86, et seq.

SUPERIORITY

27. — Actass action is superior to all other available methods for the fair and efficient
adjudication of this controversy. Absent a class action, most Class members would likely find
the cost of litigating their claims prohibitively high and would have no effective remedy.
Because of the relatively small size of the individual Class members’ claims, it is likely that few,
if any, Class members could afford to seek redress for Defendants’ violations.

28. Class treatment of common questions of jaw and fact would also be a superior
method to piecemeal litigation in that class treatment will conserve the resources of the
courts and will promote consistency and efficiency of adjudication.

29. Classwide declaratory, equitable, and injunctive relief is appropriate under Rule
23(b)(1) and/or (b)(2) because Med-Data has acted on grounds that apply generally to the
Class, and inconsistent adjudications would establish incompatible standards and substantially
impair the ability of Class members and Defendants to protect their respective interests.

Classwide relief assures fair, consistent, and equitable treatment of Class members and

 

Defendants.
FIRST CAUSE OF ACTION
Negligence
30. Plaintiff incorporates the above allegations as if fully set forth here.

TERRELL MARSHALL LAW GROUP PLLC
536 North 34th Street, Suite 300
Seattle, Washington 98103-8869
CLASS ACTION COMPLAINT - 7 TEL, 206.816.6603 © FAX 206.319.5450

www. terrallmarshall.cam

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Case 2:21-cv-00631 Document 1-1 Filed 05/12/21 Page 8 of 15

31. Med-Data collected from Plaintiff and the Class members their names, physical
addresses, dates of birth, health conditions, diagnoses, claims information, dates of service,
and subscriber identifications (which may have included their social security numbers). Med-
Data therefore owed Plaintiff and Class members a duty of reasonable care to preserve and
protect the confidentiality of the sensitive personal information they collected. This duty
included, among other obligations, taking reasonable security measures to safeguard and
adequately secure from unauthorized access the sensitive personal information of Plaintiff
and the Class members.

32. Plaintiff and the Class members were the foreseeable victims of Med-Data’s
inadequate cyber security. The natural and probable consequence of Med-Data failing to
adequately secure their information networks was the unauthorized access of Plaintiff's and
the Class members’ sensitive personal information.

33. Med-Data knew or should have known that Plaintiffs and the Class members’
sensitive personal information was an attractive target for cyber thieves.

34, Med-Data had the ability to sufficiently guard against data breaches.

35. Med-Data breached its duty to exercise reasonable care in protecting Plaintiff's
and the Class members’ sensitive personal information by failing to take reasonable security
measures to safeguard and adequately secure from unauthorized access the sensitive
personal information of Plaintiff and the Class members.

36. Under RCW 19.255.010(1}, Med-Data also owed a duty to timely disclose to
Plaintiff and the Class members that their sensitive personal information had been, or was
reasonably believed to have been, compromised. Timely disclosure was necessary so that
Plaintiff and the Class members could, among other things: {1) purchase identity protection,
monitoring, and recovery services; (2) flag asset, credit, and tax accounts for fraud, including
by reporting the theft of their social security numbers to financial institutions, credit agencies,

and the IRS; (3) purchase or otherwise obtain credit reports; (4) place or renew fraud alerts on

TERRELL MARSHALL Law Group PLLC
936 No#th 34th Street, Suite 300
Seattle, Washington 98103-8869

CLASS ACTION COMPLAINT - & TEL 206.816.6603 + FAX 206.319.5450

www.terrellmarshall.com

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

Case 2:21-cv-00631 Document 1-1 Filed 05/12/21 Page 9 of 15

a quarterly basis; (5) routinely monitor loan data and public records; and (6) take other steps
to protect themselves and recover from identity theft.

37, Med-Data breached its duty to timely disclose the Data Breach to Plaintiff and
the Class members. After learning of the Data Breach, Med-Data unreasonably delayed in
notifying Plaintiff and the Class members of the Data Breach.

38. There is a close connection between Med-Data’s failure to employ reasonable
security protections and the injuries suffered by Plaintiff and the Class members. When an
individual’s sensitive personal information is stolen, she faces a heightened risk of identity
theft and need to: (1) purchase identity protection, monitoring, and recovery services; (2) flag
asset, credit, and tax accounts for fraud, including by reporting the theft of her social security
numbers to financial institutions, credit agencies, and the IRS; (3) purchase or otherwise
obtain credit reports; (4) monitor credit, financial, utility, explanation of benefits, and other
account statements on a monthly basis for unrecognized credit inquiries and charges; (5)
place and renew credit fraud alerts on a quarterly basis; (6} contest fraudulent charges and
other forms of identity theft; (7) repair damage to credit and financial accounts; and (8) take
other steps to protect themselves and recover from identity theft and fraud.

39. The policy of preventing future harm strongly disfavors application of the
economic loss rule, particularly given the extremely sensitive data entrusted to Med-Data.
Med-Data had an independent duty in tort to protect this data and thereby avoid reasonably
foreseeable harm to Plaintiff and the Class members.

AQ. As a result of Med-Data’s negligence, Plaintiff and the Class members have
suffered damages that have included or may, in the future, include, without limitation: (1) loss
of the opportunity to control how their sensitive personal information is used; (2) diminution
in the value and use of their sensitive personal information entrusted to Med-Data with the
understanding that Med-Data would safeguard it against theft and not allow it to be accessed

and misused by third parties; (3) the compromise and theft of their sensitive personal

TERRELL MARSHALL LAW Group PLLC
936 Narth 34th Street, Sulte 300
Seattle, Washington 98103-8869

CLASS ACTION COMPLAINT - 9 TEL. 206.816.6603 + FAX 206.319.5450

www, terrallmarshall.com

 
16

11

12

13
14

16

17

18

19

20

21

22

23

24

25

26

 

Case 2:21-cv-00631 Document 1-1 Filed 05/12/21 Page 10 of 15

information; (4) out-of-pocket costs associated with the prevention, detection, and recovery
from identity theft and unauthorized use of financial accounts, (5) costs associated with the
ability to use credit and assets frozen or flagged due to credit misuse, including increased
costs to use credit, credit scores, credit reports, and assets; (6) unauthorized use of
compromised sensitive personal information to open new financial and other accounts; (7)
continued risk to their sensitive personal information, which remains in Med-Data’s
possession and is subject to further breaches so long as Med-Data fails to undertake
appropriate and adequate measures to protect the sensitive personal information in its
possession; and (8) future costs in the form of time, effort, and money they will expend to
prevent, detect, contest, and repair the adverse effects of their personal information being

stolen in the Data Breach.

SECOND CAUSE OF ACTION

invasion of Privacy (Intrusion Upon Seclusion)

Ai. Plaintiff incorporates the above allegations as if fully set forth here.

42. Plaintiff and the Class members reasonably expected that the sensitive
personal information entrusted to Med-Data would be kept private and secure and would not
be disclosed to any unauthorized third party or for any improper purpose.

43. Med-Data unlawfully invaded the privacy rights of Plaintiff and the Class
members by:

a. failing to adequately secure their sensitive personal information from
disclosure to unauthorized third parties or for improper purposes;

b. enabling the disclosure of personal and sensitive facts about them ina
manner highly offensive to a reasonable person; and

c. enabling the disclosure of personal and sensitive facts about them

without their informed, voluntary, affirmative, and clear consent.

TERRELL MARSHALL LAW Group PLLC
936 North 34th Street, Suite 300
Seattle, Washington 98103-8869.

CLASS ACTION COMPLAINT - 10 TEL, 206.816,6603 » FAX 206.319.5450

www, terrellmarshall.com

 
10
il
12
13

14

16
17
18
19
20
21
22
23
24
25

26

 

Case 2:21-cv-00631 Document 1-1 Filed 05/12/21 Page 11 of 15

A4, A reasonable person would find it highly offensive that Med-Data, having
collected Plaintiff's and the Class members’ sensitive personal information, failed reasonably
to protect that information from unauthorized disclosure to third parties.

45. In failing to adequately protect Plaintiff's and the Class members’ sensitive
personal information, Med-Data acted in reckless disregard of their privacy rights. Med-Data
knew or should have known that its ineffective security measures, and the foreseeable
consequences thereof, are highly offensive to a reasonable person in Plaintiff's and the Class
members’ position.

46.  Med-Data violated Plaintiff’s and the Class members’ right to privacy under the
common law.

47. Med-Data’s unlawful invasions of privacy damaged Plaintiff and the Class
members. As a direct and proximate result of Med-Data’s unlawful invasions of privacy,
Plaintiff and the Class members suffered significant anxiety and distress, and their reasonable
expectations of privacy were frustrated and defeated. Plaintiff and the Class Members seek

actual and nominal damages for these invasions of privacy.
THIRD CAUSE OF ACTION

Washington Data Breach Notice Act
RCW 19.255, et seq.

48. Plaintiff incorporates the above allegations as if fully set forth herein.

49. Med-Data is a business within the meaning of RCW 19.255.010(1).

50. Med-Data is required to accurately notify Plaintiff and the Class members
following discovery or notification of the breach of their data security systems if personal
information was, or is reasonably believed to have been acquired by an unauthorized person
and the personal information was not secured, in the most expedient time possible and

without unreasonable delay under RCW 19.255.010(1)}, (8).

TERRELL MARSHALL Law Graup PLLC
536 Nolth 34th Street, Suite 300
Seattle, Washington 98103-8869

CLASS ACTION COMPLAINT - 11 TEL, 206.816.6603 « FAX 206.319.5450

www.terreilmarshall.com

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:21-cv-00631 Document 1-1 Filed 05/12/21 Page 12 of 15

51. Because Med-Data discovered a breach of its data systems in which Plaintiff's
and Class members’ personal information was, or is reasonably believed to have been,
acquired by an unauthorized person and the personal information was not secured, Med-Data
had an obligation to disclose the Data Breach in a timely and accurate fashion.

52. By failing to disclose the Data Breach in a timely and accurate manner, Med- _
Data violated RCW 19.255.010(1).

53. As a direct and proximate result of Med-Data’s violations of RCW
19.255,010(1), Plaintiff and the Class members suffered damages, as described above.

54. Plaintiff and the Class members seek relief under RCW 19.255.040(3}(a) and

19.255.040(3)(b), including nominal damages, actual damages, and injunctive relief.
FOURTH CAUSE OF ACTION

Washington Consumer Protection Act,

RCW 19.86, et seq.
55. Plaintiff incorporates the above allegations as if fully set forth herein.
56. Med-Data is a person within the meaning of the Washington Consumer

Protection Act, RCW 19.86.010 and it conducts “trade” and “commerce” within the meaning
of RCW 19.86.010(2).

57. Plaintiff and the Class members are “persons” within the meaning of RCW
19.86.010(1). .

58. Med-Data engaged in unfair or deceptive acts or practices in the conduct of its
business by the conduct set forth above. These unfair or deceptive acts or practices include
the following:

a. failing to adequately secure Plaintiff's and the Class members’ sensitive
personal information from disclosure to unauthorized third parties or for improper purposes;
b. enabling the disclosure of personal and sensitive facts about Plaintiff

and the Class members in a manner highly offensive to a reasonable person;

TERRELL MARSHALL Law Group PLLC
936 North 34th Streat, Suite 300
Seattle, Washington 98103-8869

CLASS ACTION COMPLAINT - 12 TEL, 208.026.6603 « FAX 206.319.5450

www. terrellmarshall.com

 
10
t1
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

Case 2:21-cv-00631 Document 1-1 Filed 05/12/21 Page 13 of 15

c. enabling the disclosure of personal and sensitive facts about Plaintiff
and the Class members without their informed, voluntary, affirmative, and clear consent;

d. omitting, suppressing, and concealing the material fact that Defendant
did not reasonably or adequately secure Plaintiff's and the Class members’ sensitive personal
information; and

e, Failing to disclose the Data Breach in a timely and accurate manner.

59. Med-Data’s systematic acts or practices are unfair because these acts or
practices (1) caused substantial financial injury to Plaintiff and the Class members; (2) are not
outweighed by any countervailing benefits to consumers or competitors; and (3) are not
reasonably avoidable by consumers.

60. Med-Data’s systematic acts or practices are unfair because the acts or practices
are immoral, unethical, oppressive, and/or unscrupulous.

61. Med-Data’s systematic acts or practices are deceptive because they were and
are capable of deceiving a substantial portion of the public.

62. Med-Data’s unfair or deceptive acts or practices have repeatedly occurred in
trade or commerce within the meaning of RCW 19.86.010 and RCW 19.86.020.

63. The acts complained of herein are ongoing and/or have a substantial likelihood
of being repeated.

64. Med-Data’s unfair or deceptive acts or practices impact the public interest
because they have injured Plaintiff and the Class members.

65. As a direct and proximate result of Med-Data’s unfair or deceptive acts or
practices, Plaintiff and the Class members have suffered injury in fact and lost money.

66. As a result of Med-Data’s conduct, Plaintiff and the Class members have
suffered actual damages including from fraud and identity theft, time and expenses related to

monitoring their financial accounts for fraudulent activity, an increased and imminent risk of

TERRELL MARSHALL LAW GRouP PLLC
936 North 24th Street, Sulte 300
Seattle, Washington 58103-8869

CLASS ACTION COMPLAINT - 13 TEL. 206.816.6603 « FAX 206.319.5450

wew.terrellmarshall.com

 
10
Li
12
13
14
15
16
1?
18
19
20
| 21
22
23
24
25

26

 

Case 2:21-cv-00631 Document 1-1 Filed 05/12/21 Page 14 of 15

fraud and identity theft, the lost value of their personal information, and other economic and
non-economic harm.

67. Plaintiff and the Class members are therefore entitled to legal relief against
Med-Data, including recovery of nominal damages, actual damages, treble damages,
injunctive relief, attorneys’ fees and costs, and such further relief as the Court may deem
proper.

68. Plaintiff and the Class members are also entitled to injunctive relief in the form

of an order prohibiting Med-Data from engaging in the alleged misconduct and such other

equitable relief as the Court deems appropriate.
PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for an order:
A. Certifying this case as a class action, appointing Plaintiff as Class representative,

and appointing Plaintiffs counsel to represent the Class;

B. Entering judgment for Plaintiff and the Class;

C. Awarding Plaintiff and Class members monetary relief;

Dd. Ordering appropriate injunctive relief;

E. Awarding pre- and post-judgment interest as prescribed by law;

F. Awarding reasonable attorneys’ fees and costs as permitted by law; and
G. Granting such further and other relief as may be just and proper.

TERRELL MARSHALL LAW GROUP PLLC
936 North 34th Street, Sulte 300
Seattle, Washington 98103-8869

CLASS ACTION COMBLAINT - 14 TEL. 206,816,6603 * FAX 206.319.5450

www. terrellmarshal.com

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

Case 2:21-cv-00631 Document 1-1 Filed 05/12/21 Page 15 of 15

RESPECTFULLY SUBMITTED AND DATED this 12th day of April, 2021.
TERRELL MARSHALL LAW GROUP PLLC

By: /s/ Beth E. Terrell, WSBA #26759
Beth E. Terrell, WSBA #26759
Email: bterrell@terrellmarshall.com
Ryan Tack-Hooper, WSBA #56423
Email: ryan@terrellmarshall.com
936 North 34th Street, Suite 300
Seattle, Washington 98103-8869
Telephone: (206) 816-6603
Facsimile: (206) 319-5450

 

John Heenan, Pro Hac Vice forthcoming
Email: john@lawmontana.com

Teague Westrope, Pro Hac Vice forthcoming
Email: teague@lawmontana.com

HEENAN & COOK

1631 Zimmerman Trail

Billings, Montana 59102

Telephone: (406) 839-9081

John A. Yanchunis, Pro Hac Vice forthcoming
Email: jyanchunis@forthepeople.com
Ryan Maxey, Pro Hac Vice forthcoming
Email: rmaxey@forthepeople.com
MORGAN & MORGAN

201 North Franklin Street, 7th Floor
Tampa, Florida 33602

Telephone: (813) 223-5505

Michael F. Ram, Pro Hac Vice forthcoming
Email: mram@forthepeople.com

711 Van Ness Avenue, Suite 500

San Francisco, California 94102-3275
Telephone: (415) 358-6913

Facsimile: {415} 358-6923

Attorneys for Plaintiff

TERRELL MARSHALL LAW GROUP PLLC
936 North 34th Street, Suite 300
Seattle, Washingion 98103-8869

CLASS ACTION COMBLAINT - 15 TE?, 206.816.6603 » FAX 206.319.5450

www. terrellmarshall.com

 
